The Court held,
that as the Rev. Sts. c. 145, § 3, applied to cases of poor convicts who “ shall have been confined in prison for a space of three months for fine and costs only,” said space of three months must be computed from the expiration of the time for which the petitioner was sentenced to be imprisoned, pursuant to St. 1855, c. 215, § 17; for until the expiration of that time he could not be said to be imprisoned “ for fine and costs only,” within the meaning of Rev. Sts. c. 145, § 3.

Petition dismissed.